Name: Commission Regulation (EC) NoÃ 868/2007 of 23 July 2007 entering a designation in the Register of protected designations of origin and protected geographical indications ( Miel de Galicia or Mel de Galicia (PGI))
 Type: Regulation
 Subject Matter: consumption;  animal product;  agricultural structures and production;  marketing;  Europe
 Date Published: nan

 24.7.2007 EN Official Journal of the European Union L 192/11 COMMISSION REGULATION (EC) No 868/2007 of 23 July 2007 entering a designation in the Register of protected designations of origin and protected geographical indications (Miel de Galicia or Mel de Galicia (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the third and fourth subparagraphs of Article 7 (5) thereof, Whereas: (1) Under Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, the Spanish application to register the name Miel de Galicia or Mel de Galicia was published in the Official Journal of the European Union (2). (2) Germany and Italy submitted an objection to the registration under Article 7(1) of Regulation (EC) No 510/2006. In their objections, Germany and Italy stated that the conditions laid down in Article 2 of Regulation (EC) No 510/2006 had not been fulfilled and that in particular the link between the product and the geographical area was not demonstrated to the requisite legal standard and was thus insufficient to satisfy the definition of a geographical indication. In addition, Germany pointed out that certain elements contained in the product specification were likely to be in breach of Council Directive 2001/110/EC on honey of 20 December 2001 (3), in particular the option of adding dried fruit to the honey, which according to Germany was not in compliance with the definition of honey given in the Directive. (3) In a letter of 16 November 2005 the Commission asked the Member States concerned to seek agreement amongst themselves in accordance with their internal procedures. (4) Given that no agreement was reached between Spain, Germany and Italy within the designated time frame, the Commission must adopt a decision in accordance with the procedure outlined in Article 15(2) of Regulation (EC) No 510/2006. (5) Following consultation between Spain, Germany and Italy, details have been added to the product specification of the designations in question. With respect to the product description, honey containing dried fruit was removed from the product specification. Furthermore, the link between the product and the defined geographical area was emphasised, highlighting the reputation the product enjoys and detailing the natural characteristics of the geographical area, which make the product concerned unique and distinguish it from honeys produced in other geographical areas. (6) In the Commissions opinion, the amended version of the product specification is fully in compliance with Regulation (EC) No 510/2006. (7) In light of the above, the designation must be entered into the Register of protected designations of origin and protected geographical indications. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS REGULATION: Article 1 The designation contained in Annex I to this Regulation shall be entered in the register. Article 2 A summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 30, 5.2.2005, p. 16, and OJ C 139, 14.6.2006, p. 21. (3) OJ L 10, 12.1.2002, p. 47. ANNEX I Agricultural products intended for human consumption listed in Annex I of the Treaty: Class 1.4. Other products of animal origin: honey SPAIN Miel de Galicia or Mel de Galicia (PGI) ANNEX II SUMMARY Council Regulation (EC) No 510/2006 on protected geographical indications and protected designations of origin of agricultural products and foodstuffs MIEL DE GALICIA or MEL DE GALICIA EC No: ES/PGI/005/0278/19.2.2003 PDO ( ) PGI ( X ) This summary sets out the main elements of the product specification for information purposes. 1. Responsible department in the Member State: Name : SubdirecciÃ ³n General de Denominaciones de Calidad, DirecciÃ ³n General de AlimentaciÃ ³n, Secretaria General de AlimentaciÃ ³n del Ministerio de Agricultura, Pesca y AlimentaciÃ ³n, EspaÃ ±a Address : Paseo Infanta Isabel 1, E-28071 Madrid Tel : (34) 913 475394 Fax : (34) 913 475410 E-mail : sgcaproagro@mapya.es 2. Applicant groups: Name : Mieles Anta, SL Address : C/Ermita, 34 PolÃ ­gono de A Grela-Bens, A CoruÃ ±a Tel :  Fax :  E-mail : Name : Sociedad Cooperativa A Quiroga Address : Avenida Doctor Sixto Mauriz, no 43, Fene. A CoruÃ ±a Tel :  Fax :  E-mail :  Composition : Producers/processors ( X ) others ( ) 3. Type of product Class 1.4. Other products of animal origin: honey 4. Specifications (summary of the requirements in accordance with Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name of product Miel de Galicia or Mel de Galicia 4.2. Description The product covered by the protected geographical indication (PGI) Miel de Galicia or Mel de Galicia is defined as honey possessing the characteristics listed in this specification and meeting the requirements set out in this specification, the quality control manual and the legislation in force during production, processing and packaging. It is produced in hives with moveable panels and is obtained by decanting or centrifuging. It is either liquid, crystallised or creamy. It may also be in the form of honeycombs. The honey is classified according to its biological origin in the following categories: multi-flower honey, single-flower honey from eucalyptus, single-flower honey from chestnut, single-flower honey from blackberry, single-flower honey from heather. In addition to the characteristics given in the quality standard for honey, the honey covered by the PGI must possess the following characteristics: physicochemical characteristics:  maximum water content: 18,5 %,  minimum diastase activity: 9 on the Schade scale. Honeys with a low enzyme content have to reach a minimum of 4 on this scale, provided that the hydroxymethylfurfural content does not exceed 10 mg/kg,  maximum hydroxymethylfurfural content: 28 mg/kg; pollen characteristics: In general, the pollen spectrum considered as a whole must be typical of the Galician honeys. In any event, the pollen combination Helianthus annuus - Olea europaea - Cistus ladanifer must not exceed 5 % of the total pollen spectrum. Moreover, depending on the floral origin of the various types of honey listed, pollen spectrums must fulfil the following requirements:  multi-flower honey: the majority of pollen must belong to: Castanea sativa, Eucalyptus sp., Ericaceae, Rubus sp., Rosaceae, Cytisus sp-Ulex sp., Trifolium sp., Lotus sp., Campanula, Centaurea, Quercus sp., Echium sp., Taraxacum sp. and Brassica sp.,  single-flower honey:  eucalyptus honey: the minimum percentage of pollen from eucalyptus (Eucaliptus sp.) must be 70 %.  chestnut honey: the minimum percentage of pollen from chestnut (Castanea sp.) must be 70 %.  blackberry honey: the minimum percentage of pollen from blackberry (Rubus sp.) must be 45 %.  heather honey: the minimum percentage of pollen from heather (Erica sp.) must be 45 %; organoleptic characteristics: As a general rule, the honeys must possess organoleptic characteristics that are specific to the corresponding floral origin as far as colour, aroma and flavour are concerned. On the basis of the corresponding floral origin, the most distinctive organoleptic characteristics are as follows:  multi-flower honeys: colour ranging from amber to dark amber. They have a floral or plant aroma which varies in intensity and persistence. They may be slightly acidic or harsh tasting,  single-flower honeys from eucalyptus: amber-coloured with a floral aroma and a hint of waxiness. The aroma has medium intensity and low persistence. Sweet and slightly acidic flavour,  single-flower honeys from chestnut: dark amber in colour, sometimes with reddish tones. Ideally with an aroma of medium to low intensity and low persistence. These honeys are slightly acidic and bitter, sometimes a little spicy. In general they are slightly harsh tasting,  single-flower honeys from blackberry: colour ranging from amber to dark amber. These honeys are aromatic with persistent floral aromas. Very fruity flavour, particularly sweet, with medium to high intensity and persistence,  single-flower honeys from heather: dark amber colour sometimes with reddish tones, slightly bitter and persistent flavour, persistent floral aromas. The aroma is generally of medium to low intensity and low persistence. 4.3. Geographical area The production, processing and packaging area of the honeys coming under the protected geographical indication Miel de Galicia covers the whole of the Autonomous Community of Galicia. 4.4. Proof of origin The PGI Miel de Galicia may only cover honey coming from the installations listed in the registers of the regulatory body, produced in accordance with the standards laid down in the product specification and the quality control manual and possessing the characteristics which are supposed to be typical of this honey. The regulatory body keeps the following registers: register of holdings, in which those holdings are listed which are situated in the Autonomous Community of Galicia and intend to produce honey covered by the protected geographical indication Miel de Galicia; register of extraction, storage and/or packaging installations in which those installations are listed which are situated in the Autonomous Community of Galicia and whose activities include processing honey which may be protected by the geographical indication. All individual or legal persons holding assets listed in the registers, as well as holdings, installations and products are subjected to checks carried out by the regulatory body in order to verify that the products bearing the protected geographical indication Miel de Galicia fulfil the requirements set out in the specification and any other relevant provisions. Each marketing year, the quantities of honey certified by the protected geographical indication which have been placed on the market by each firm listed on the register of extraction, storage and/or packaging installations are checked by the regulatory body to verify that they tally with the quantities of honey produced by the beekeepers listed in the register of producers or purchased from them or from other firms listed in the register. The checks take the form of inspections of the holdings and the installations, scrutiny of the documents and an analysis of the raw material and the finished product. As stated above, both production and post-production activities (extraction, storage and packaging) should be carried out in the defined geographical area. The honey is also packaged in this area, to which it is traditionally linked, to guarantee that the specific characteristics and quality of honey from Galicia are preserved and ensure that the checks carried out by the competent authorities on transport, storage and packaging conditions allow the quality of the product to be maintained. In addition, packaging must only use containers with the specific characteristics given in the specification and take place in installations reserved exclusively for the packaging of honey produced by holdings listed in the registers of the protected geographical indication. Front and back labelling must also take place in these installations under the supervision of the regulatory body. All these measures ensure that the quality and traceability of the product is guaranteed. The certification process relates to homogenous batches and entails relevant analytical and organoleptic examinations and inspections as established by the regulatory body. In light of the technical reports which are produced, the regulatory and certification body will decide whether to accept, reject or temporarily store the batch of tested honey. Where any kind of impairment is noted which affects the quality of the honey or where the provisions of the Regulation on the protected geographical indication and other legislative acts are not respected during production, processing and packaging, the honeys are not certified by the regulatory body and consequently lose their right to use the protected geographical indication. 4.5. Method of production Hive management practices seek to produce the highest quality honeys covered by the geographical indication. During harvesting, the hives are never subjected to any chemical treatment and the bees are given no food whatsoever. Traditional methods are used to remove the bees from the honeycombs. Preference is given to a bee escape or blower, while the smoker is used in moderation and chemical repellents are never used. The honey is extracted by centrifuging or decanting, never by pressing. The work involving the extraction of honey is always undertaken with the greatest care and under strict hygiene conditions. It is carried out in a closed area which is clean and set aside for this purpose. The air inside is dried using a dehumidifier or ventilation and this commences a week in advance, until a relative humidity of less than 60 % is attained. The techniques used for uncapping the combs may in no way alter the factors which determine the quality of the honeys. The uncapping knives must be very clean, dry and never more than 40 °C. Once the honey has been extracted and poured through a double filter, it undergoes a decanting process and scumming is carried out before it is stored and packed. The harvesting and transport of the honey are carried out under strict hygiene conditions using containers intended for foodstuffs, which are approved by the quality manual and the legislation in force and will guarantee the quality of the product. The honey is packaged in installations listed in the regulatory bodys relevant register. The volume of the containers used for honey for direct consumption tends to vary between 500 and 1 000 grams. The container should be hermetically sealed to prevent the loss of natural aromas, absorption of odours and atmospheric humidity, which could spoil the product. 4.6. Link Historical link Bee-keeping reached the peak of its success in Galicia before the introduction of sugar, honey being highly prized as a sweetener and for its special medicinal properties. According to the Catastro de Ensenada of 1752-53, Galicia had a total of 366 339 traditional beehives, also known as trobos or cortizos, which are still found in a number of places. This fact clearly illustrates the importance of bee-keeping in Galicia going back to antiquity, and is reflected in Galician place names. The words cortÃ ­n, albar, abellariza, albiza and albariza all mean a rural open-topped construction, oval, circular or sometimes rectangular, consisting of high walls for protecting hives and preventing any animals intruding (mainly bears). These constructions bear witness to a different era and are still standing today. They continue to be used in many mountainous areas, particularly in the eastern sierras of Ancares and Caurel and the Sierra del SuÃ ­do. The first work published in Galicia on beekeeping is probably the Manual de Apicultura by Don RamÃ ³n Pimentel MÃ ©ndez (1893), written specifically for Galician bee-keepers. In 1880 the parish priest of ArgozÃ ³n (Chantada, Lugo), Don Benigno Ledo, set up the first mobile hive and, a few years later, he built the first hive designed for breeding by division and for the breeding of queens and called it a nursery hive. Roma FÃ ¡bregas book on bee-keeping states that the first Spaniard to have possessed mobile hives is the Galician priest of the bees, Don Benigno Ledo, bearing witness to his importance for bee-keeping not just in Galicia but also in Spain. Honey from Galicia is described in the Spanish inventory of traditional products, published by the Spanish Ministry for Agriculture, Fisheries and Food in 1996 (pages 174 and 175). The product is an important commercial attraction during traditional autumn festivities. In 1988, the Ministry of Agriculture and Fisheries carried out a study on the honey trade in Spain. This study revealed that the north west of the country (Galicia) has a higher honey consumption than other Spanish communities and that the price of honey is also higher there. Since antiquity, Galician consumers have enjoyed honey produced in their own Autonomous Community, which gives it a higher market value, something which is not the case in neighbouring communities. Natural link Situated in the north-western corner of the Iberian Peninsula, Galicia is one of the oldest territorial entities in Spain, whose name has remained practically unchanged since Roman times (the Romans called this region Gallaecia) and which has had almost the same borders for more than eight centuries. The administrative borders of this region coincide with geographic boundaries which, from north to south and east to west, have kept it traditionally isolated from its neighbouring regions, which explains how it has kept its own language. These geographical boundaries shape the climate of Galicia. Estuaries and river valleys provide inland areas with a marine influence which is a consequence of the south-west-north-east orientation (a phenomenon which is not found anywhere else on Spanish coasts) and sierras which limit the passage of various weather fronts, giving the climate of this region specific characteristics in terms of temperature and precipitation. In addition, the majority of Galicia is, with respect to geomorphology, lithology and soil conditions, different to other traditional bee-keeping regions in the Mediterranean. Acidic soils predominate, determining the local vegetation and consequently the production of nectar and the characteristics of the local honeys. The region is therefore very different to the rest of the Iberian Peninsula. This difference is a consequence of geomorphological, climactic, biological and soil factors. These determine the local flora, which is adapted to the natural conditions formed by all these variables. Galicia is fairly homogenous with respect to the plants which provide nectar for the production of honey. The most significant differences in the characteristics of its honey are due to the abundance of the main plants providing pollen. Five main taxons are involved in producing the majority of honeys made in Galicia: Castanea sativa, Rubus, t. Cytisus, Erica and Eucalyptus. In coastal areas there are large amounts of eucalyptus. Inland, the production of honey is characterised by the abundance of three plant species: Castanea Sativa, Erica and Rubus. The geographical location of Galicia and its specific characteristics result in honeys with their own characteristics which are thus distinguished from those produced in other regions. One of the most useful analytical tools for establishing the geographical provenance of honeys is a pollen analysis. In light of such an analysis, the specific characteristics of Galician honeys distinguishing them from other honeys are:  the presence of typical and unique combinations of pollens which distinguish these honeys even from those produced in neighbouring regions. These combinations are provided in Annex 1;  the absence or the low proportion (less than 1 %) of pollens from the Labiaceae family and from Lavandula, Rosmarinus, Thymus, Mentha, etc.;  the absence or low proportion (less than 0,1 %) of pollens from Helianthus annuus, Citrus or Olea europaea;  the absence or low proportion (less than 1 %) of pollens from Cistus ladanifer;  the absence of Hedysarum coronarium, Hypecoum procumbens and Diplotaxis erucoides. Honey from Galicia thus has several specific characteristics which can be attributed to its natural surroundings. More information on these specific characteristics is given in the relevant paragraphs of the product specification and its Annexes. 4.7. Inspection body Name : Consejo regulador de la IndicaciÃ ³n GeogrÃ ¡fica Protegida Miel de Galicia Address : Pazo de QuiÃ ¡n s/n, Sergude, E-15881-BoqueixÃ ³n, A CoruÃ ±a Tel : (34) 981 511913 Fax : (34) 981 511913 E-mail : info@mieldegalicia.org The inspection body meets the requirements laid down in standard EN 45011, in accordance with the provisions of Article 11 of Regulation (EC) No 510/2006. 4.8. Labelling After certification, commercial honeys covered by the protected geographical indication Miel de Galicia must carry a label showing the trademark specific to each packager, used solely for honeys covered by the PGI, as well as a back label with an alphanumeric code numbered in sequence, approved and issued by the regulatory body and showing the official logo of the geographical indication. The mention of the protected geographical indication Miel de Galicia or Mel de Galicia must be present on both the front and back labels.